Quillian, Presiding Judge.
The defendant was convicted of burglary. After his appeal was docketed in this court, his appointed counsel sought permission to withdraw from the case. Held:
In compliance with the rules set forth in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) we have examined the record and transcript to determine whether, in fact, the appeal is frivolous. Having found that it is, counsel is granted permission to withdraw and the *573appeal is dismissed.
Decided October 1, 1979.
R. Greg McCoy, for appellant.
Robert E. Keller, District Attorney, for appellee.

Appeal dismissed.


Smith and Birdsong, JJ., concur.